455 F.2d 1383
Alice Neilson STEPHENS et al., Plaintiffs-Appellants,v.BROWN & ROOT, INC., Defendant-Appellee.
No. 71-3097.
United States Court of Appeals,Fifth Circuit.
Feb. 24, 1972.

Appeal from the United States District Court for the Western District of Louisiana; Edwin F. Hunter, Jr., Judge.
William E. Skye, Alexandria, La., for plaintiffs-appellants.
Richard B. Sadler, Jr., Alexandria, La., William A. Brown, Houston, Tex., Provosty & Sadler, Alexandria, La., Powell, Brown & Maverick, Houston, Tex., for defendant-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
In this malicious prosecution action the plaintiffs challenge the entry of summary judgment against them in the district court.


2
Finding ourselves in full agreement with the lower court's determination that there were no issues of fact that Brown & Root communicated to its counsel all the facts bearing on the case of which it had knowledge or which could have been reasonably ascertained, and that it was advised by counsel and acted on that advice, we adopt Judge Hunter's opinion, 338 F. Supp. 680, D.C., as the opinion of this Court.


3
Affirmed.